Opinion issued August 18, 2021.




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-21-00088-CV
                             ———————————
               IN THE INTEREST OF E.S.T. AKA E.T. A Child



                    On Appeal from the 315th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-01176J


                           MEMORANDUM OPINION

      Appellant S.C.S. (“Mother”) seeks to appeal the February 3, 2021 order

terminating her parental rights to her child, E.S.T. a/k/a E.T. The same order

terminated the parental rights of D.L. (“Father”). After Mother and Father filed their

notices of appeal, the trial court granted Father’s motion for new trial, rendering the
February 3, 2021 order interlocutory. This Court severed Father’s appeal into

appellate cause number 01-21-00197-CV and dismissed his appeal.

      This Court does not have jurisdiction over interlocutory appeals of parental

termination decrees. See In re C.R.D., No. 03-19-00561-CV, 2019 WL 4281929, at

*1 (Tex. App.—Austin Sept. 11, 2019, no pet.) (mem. op.) (dismissing termination

appeal where order did not dispose of all parties and issues); In re E.A.F., No. 14-

13-00618-CV, 2013 WL 4945751, at *1 (Tex. App.—Houston [14th Dist.] Sept. 12,

2013, no pet.) (mem. op.) (same); In re F.M.-T., No. 02-12-00522-CV, 2013 WL

1337789, at *1 (Tex. App.—Fort Worth Apr. 4, 2013, no pet.) (mem. op.) (same);

see also In re G.A.A.-G., No. 14-13-00947-CV, 2013 WL 6046044, at *1 (Tex.

App.—Houston [14th Dist.] Nov. 14, 2013, no pet.) (dismissing appeal after trial

court granted motion for new trial on issue of conservatorship and reinstated

temporary order naming Texas Department of Family & Protective Service as

child’s temporary managing conservator).

      On May 4, 2021, the Texas Department of Family & Protective Services

(“Department”) filed an unopposed motion to abate Mother’s appeal until the trial

court adjudicated Father’s claims. The Department argued: “Because the trial

court’s timely grant of the father’s motion for new trial rendered the underlying

orders terminating the mother’s parental rights interlocutory, this Court no longer

has jurisdiction to hear the mother’s appeal.” On May 18, 2021, we issued an order


                                         2
abating the appeal. As of this date, the parties have not filed a motion to reinstate

the appeal or otherwise informed this Court why we would now have jurisdiction

over this appeal.

      Accordingly, we lift the abatement, reinstate the appeal on the Court’s active

docket, and dismiss the appeal for want of jurisdiction. The dismissal is without

prejudice to the filing of a new appeal after the trial court signs a final judgment.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.




                                           3